United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1230
Issued: October 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2013 appellant, through her attorney, filed a timely appeal from the
March 7, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective February 15, 2012 on the grounds that she had no
residuals of her accepted work injury after that date.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
In August 2006, OWCP accepted that appellant, then a 26-year-old city carrier, sustained
bilateral carpal tunnel syndrome due to the repetitive duties of her job. She stopped working on
January 5, 2007 and received disability compensation on the periodic rolls.
Dr. Eric Freeman, an attending Board-certified orthopedic surgeon, performed right
carpal tunnel release and tenosynovectomy surgery on January 5, 2007 and left carpal tunnel
release and tenosynovectomy surgery on June 15, 2007. The procedures were authorized by
OWCP. Dr. Freeman performed a right wrist tenosynovectomy with de Quervain release on
November 14, 2008 and a left wrist exostectomy, tenosynovectomy and de Quervain release on
March 19, 2010 which also were authorized.
Dr. Freeman examined appellant on July 28, 2010 and found that she was disabled as
there was “no light duty available.” He stated that he would “put her in for light duty” but that
such work was not available. Dr. Freeman did not list appellant’s work restrictions or explain
the cause of her disability.
In a November 30, 2010 report, Dr. Freeman stated that appellant’s “carpal tunnel has
resolved” but noted that she was now developing “some fourth and fifth digit numbness.” He
indicated that she would only be able to work in a light-duty position and noted that her physical
examination was positive for ulnar nerve entrapment at the wrist. In a December 21, 2010
report, Dr. Freeman again indicated that his findings for carpal tunnel syndrome were negative
and requested an electromyogram of appellant’s left arm to rule out any type of ulnar nerve
entrapment. He stated that appellant was “currently disabled.”
In brief reports dated January 11, August 1 and September 6, 2011, Dr. Freeman stated
that appellant was to undergo diagnostic testing and remained disabled because there was no
light-duty work available. In a September 22, 2011 report, he reviewed the findings of nerve
conduction velocity (NCV) testing conducted on September 8, 2011 and acknowledged that the
diagnostic study showed normal results.2 Dr. Freeman noted that there was no change in the
physical examination and stated that appellant was “capable of strict light duty only” with no
repetitive grasping and no lifting more than 10 pounds.
In order to gain further understanding of appellants’ medical condition, OWCP referred
her to Dr. Leon Sultan, a Board-certified orthopedic surgeon, for a second opinion examination.
Dr. Sultan was provided with a statement of accepted facts and copies of the medical evidence of
record.
In an October 11, 2011 report, Dr. Sultan detailed appellant’s medical history and
summarized the medical evidence of record. He noted that she reported that she no longer
experienced numbness in either hand but that her hands felt “clumsy” and that she dropped
objects. Appellant reported having a pins-and-needles feeling in her left fourth and fifth digits
and bilateral thumb triggering, right greater than left, over the prior year. Upon physical
2

The record contains a copy of the September 8, 2011 report which indicated, “This electrodiagnostic study of
the upper extremities is within normal limits.”

2

examination of appellant’s hands and wrists, Dr. Sultan noted the surgical scars and indicated
that there was a negative Tinel’s test, a negative Phalen’s test and a negative Finkelstein’s test.
There was no intrinsic muscle atrophy in appellant’s hands and sensory testing of the hands was
intact. Dr. Sultan stated that appellant had a firm grip and that the “pinch mechanism [was] well
preserved” on both sides. Range of motion of appellant’s wrists was found to be within normal
range. Dr. Sultan did not detect any triggering of her thumbs.
Dr. Sultan further indicated in his narrative report that appellant’s work-related condition
of bilateral carpal tunnel syndrome had resolved through surgery and stated that appellant was
capable of returning to her date-of-injury position as a city carrier on a full-time basis. He also
noted that appellant’s nonwork-related condition of de Quervain’s syndrome had resolved
through surgery. Dr. Sultan indicated that as her physical examination was unremarkable, she
was able to work as a city carrier without restrictions. He posited that appellant’s prognosis was
favorable and that no additional testing or treatment was needed as she was at a point of
maximum medical improvement. In an attached work restrictions form, Dr. Sultan marked a
“yes” for the question of whether the worker was capable of performing his/her usual job.
In a January 11, 2012 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits on the grounds that she ceased to have residuals of
her accepted work injury. It informed her that the weight of the medical evidence regarding her
work-related residuals rested with the well-rationalized opinion of Dr. Sultan, OWCP’s referral
physician. Appellant was provided 30 days from the date of the letter to submit evidence and
argument challenging the proposed termination.
Appellant submitted a February 6, 2012 statement in which she asserted that she still had
pain in both of her hands, that her right thumb had severe trigger finger and that her grip strength
had been extremely depleted. She posited that her right hand condition would likely cause issues
with racking the mail, a task which required repetitive motion for more than 20 to 30 minutes at
a time. Appellant asserted that the weakened state of her left hand with its two locking fingers
caused regular incidents of dropping items at work. She indicated that she needed to be properly
examined before she returned to work.
Appellant submitted a January 23, 2012 report in which Dr. Freeman indicated that she
was having some triggering in her left third and fourth digits. Physical examination revealed that
her mobility was good, she was neurologically intact, her nerve conduction study was negative
and there were no other changes in her examination. Dr. Freeman noted that appellant was
capable of going back to light-duty work only with no repetitive grasping and no lifting more
than 10 pounds.
In a February 15, 2012 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective February 15, 2012 on the grounds that she had no residuals of her
accepted work injury after that date. It indicated that the reports of Dr. Freeman did not show
that appellant continued to have residuals of a work-related condition.
Counsel submitted a legal brief in which he asserted that OWCP failed to accept all of
appellant’s work-related medical conditions, including her trigger finger condition. He argued
that appellant continued to have residuals of her work-related condition. Counsel felt that an

3

attached August 15, 2012 report of Dr. Freeman was sufficiently rationalized to expand the list
of appellant’s conditions and, at the very least, would create a conflict in the medical opinion
evidence between him and Dr. Sultan, thereby requiring referral of appellant for an impartial
medical examination.
In his August 15, 2012 report, Dr. Freeman discussed the treatment of appellant’s upper
extremity conditions and stated that she potentially was going to have trigger finger release in the
third, fourth and fifth digits of her left hand. He indicated that the triggering was considered
secondary to the ongoing disability of her left wrist, which included the need for carpal tunnel
release and de Quervain’s release. Dr. Freeman posited that appellant had permanent restrictions
of no lifting of more than 10 pounds or engaging in repetitive grasping with either hand and
stated:
“Based on my intimate knowledge of this patient and the medical records
available for review and my history as having been taken from the patient, she has
an occupational ongoing condition for both hands and wrist. [Appellant] had
successful carpal tunnel release, however, now has triggering of the third, fourth
and fifth digits on the left hand, which may require trigger finger release.”
In a March 7, 2013 decision, OWCP affirmed its February 15, 2012 termination decision
noting that the medical evidence submitted by appellant, including the August 15, 2012 report of
Dr. Freeman, was of limited probative value on the relevant issue of the present case. It
indicated that the trigger finger condition mentioned as causing disability by Dr. Freeman had
not been established as work related. The weight of the medical evidence regarding work-related
residuals continued to rest with the opinion of Dr. Sultan.
LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.3 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome due to the
repetitive duties of her job. Dr. Freeman, an attending Board-certified orthopedic surgeon,
performed right carpal tunnel release and tenosynovectomy on January 5, 2007, left carpal tunnel
release and tenosynovectomy on June 15, 2007, right wrist tenosynovectomy with de Quervain
release on November 14, 2008, and left wrist exostectomy, tenosynovectomy and de Quervain
3

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

4

Id.

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

release on March 19, 2010. The procedures were authorized by OWCP. Appellant stopped
working on January 5, 2007 and received disability compensation on the periodic rolls.
OWCP terminated appellant’s wage-loss compensation and medical benefits effective
February 15, 2012 on the grounds that she had no residuals of her accepted work injury after that
date. It found that the weight of the medical evidence regarding her work-related residuals rested
with the well-rationalized opinion of Dr. Sultan, a Board-certified orthopedic surgeon who
served as an OWCP referral physician.
The Board finds that the weight of the medical evidence with respect to appellant’s workrelated residuals is represented by the thorough, well-rationalized opinion of Dr. Sultan, the
OWCP referral physician. The October 11, 2011 report of Dr. Sultan establishes that appellant
had no disability due to her accepted employment injury after February 15, 2012.
In his October 11, 2011 report, Dr. Sultan noted that physical examination of appellant’s
hands and wrists revealed a negative Tinel’s test, a negative Phalen’s test and a negative
Finkelstein’s test. Sensory testing of the hands was intact and appellant had a firm grip and a
well-preserved pinch mechanism. Dr. Sultan noted that the range of motion of appellant’s wrists
was found to be within normal range. He did not detect any triggering of her thumbs. Dr. Sultan
further indicated that appellant’s work-related condition of bilateral carpal tunnel syndrome and
nonwork-related condition of de Quervain’s syndrome had resolved through surgery and stated
that she was capable of returning to her date-of-injury position as a city carrier on a full-time
basis.
The Board has carefully reviewed the opinion of Dr. Sultan and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Sultan provided a thorough factual and medical history
and accurately summarized the relevant medical evidence.6 He provided medical rationale for
his opinion by explaining that appellant’s physical examination was essentially normal and that
the evidence of record revealed that the accepted condition, bilateral carpal tunnel syndrome, had
resolved after surgical intervention.
Appellant submitted a number of reports in which Dr. Freeman indicated that she
continued to be disabled. However, these reports did not contain a rationalized opinion that she
continued to have residuals of her accepted work injury. Dr. Freeman did not explain how
appellant continued to have residuals of a work-related condition after February 15, 2012. In
fact, he indicated that the only accepted work-related condition in the present case, bilateral
carpal tunnel syndrome, had resolved. In a November 30, 2010 report, Dr. Freeman stated that
appellant’s carpal tunnel condition had resolved. In a September 22, 2011 report, he reviewed
the findings of NCV testing conducted on September 8, 2011 and acknowledged that the
diagnostic study showed normal results.
Before OWCP and on appeal, counsel argued that appellant continued to have residuals
of trigger finger and other conditions believed to be related to work factors. However, these

6

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

5

conditions have not been accepted as work related and the medical evidence, including
Dr. Freeman’s reports, do not contain rationalized medical opinion relating them to work factors.
In an August 15, 2012 report, Dr. Freeman suggested that appellant sustained left trigger
finger due to her OWCP-authorized surgery, which was responsible for her disability. However,
he did not provide any explanation of how her surgeries could have resulted in a consequential
trigger finger condition. Moreover, Dr. Freeman did not provide any indication that appellant’s
work activities might have caused or contributed to her trigger fingers. The Board notes that
appellant did not appear to develop symptoms of a trigger finger or thumb condition until years
after she stopped work in 2007. Appellant has not submitted rationalized medical evidence
establishing that she sustained any work-related condition other than bilateral carpal tunnel
syndrome and she did not submit medical evidence showing that any other condition should be
accepted.7
For these reasons, OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective February 15, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective February 15, 2012 on the grounds that she had no
residuals of her accepted work injury after that date.

7

The condition of de Quervain’s syndrome also has not been accepted by OWCP and the medical evidence does
not otherwise show that it was a work-related condition. Moreover, Dr. Sultan indicated in his October 11, 2011
report that this condition had resolved.

6

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

